Title: To Alexander Hamilton from Otho H. Williams, 23 October 1789
From: Williams, Otho H.
To: Hamilton, Alexander


⟨Ba⟩ltimore 23d. October 1789.
Sir
Your circular letter of the 2d. October Inst came to hand the 20th. and I will observe the contents as timely as possible. The difficulties that have occurred in the Execution of the laws respecting the Customs have been infinite, and present themselves daily. The System itself is the most complicated and embarrassing of anything that has employed my attention and the Want of Official forms has produced, every where, an infinite Variety. I have adopted such as I conceived most suitable for executing the cursory business. But have hitherto delayed to open Books for Stating the Acts. in hopes of receiving instructions in time to save double labor. I have now begun my Journals agreeably to the Sketch which I have the honor to inclose for your inspection. The proper entries will be made with all possible dispatch, and then it will be practicable for me to forward the returns you require; From the Day Book and files it is impossible to digest the particulars you demand; except for the Weekly return, which hereafter, will be rendered conformably to the copy you have furnished. For the Present I can only transmit a Simple Statement of the Amount of Monies Received and Secured by me to the 22d Instant deducting the Payments. In this Statement, which is enclosed, I have specified the Months when the bonds will become due, because a considerable part will be due in less than four, Six and twelve Months; and it will occur to you that in carrying forward the balances from time to time part of the Monies due on bonds will be on demand and at one two three days &c. Yet if it be necessary to your Method I can say four Six, and Twelve assorting the bonds within those several periods.
Since my last, ⟨in which⟩ I advised you of ⟨the⟩ Payment of your orders to Mr Danl Carroll Charles Carroll William Smith and Thomas Sumter to the Amount of three thousand one hundred and Eighty four Dollars—I have refunded Nine hundred and forty Dollars 68 ce. borrowed to compleat those paymnts. I have also paid the Treasurers further order in favor Mr. Contee for 400 Dollars. Mr. Danl. Carroll also presented to me some time since an order of the Treasurer for upwards of two hundred Dollars, which I could not then pay, therefore requested of Mr. Lingan Collr. at George Town to take it up for me since which I have not heard from Mr. Carroll.
I have this moment received your circular letter of the 14th Instant, respecting Bank Notes, enclosing descriptions signatures &c &c and will observe your instructions
I am Sir   Your Obedient   Hble Servant.

OH Williams, Colr. Balte.
Alexr. Hamilton EsqrSecy of the Treasury

